                                                 MEMO
           Case 1:19-cr-00411-ALC Document 63 Filed        ENDORSED
                                                    08/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________________

UNITED STATES OF AMERICA                                                              8/28/20
                                                        ORDER
             vs.                                        19 Cr. 00411 (ALC)
GUNJIT MALHOTRA
______________________________________



WHEREAS, defendant GUNJIT MALHOTRA is scheduled to enter a guilty plea on August 28,
2020;
WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place remotely;
WHEREAS the CARES ACT and findings made by the Judicial Conference of the United States and
Chief Judge Colleen McMahon of the Southern District of New York allow for guilty pleas to be
taken by phone or video, subject to certain findings made by the District Judge;
THE COURT HEREBY FINDS, that because the defendant has consented to proceeding remotely,
and for the reasons set forth in the application dated August 25, 2020, the plea cannot be further
delayed without serious harm to the interests of justice.



                                                  SO ORDERED.




                                                 __________________________________
                                                 THE HONORABLE ANDREW L. CARTER
                                                 UNITED STATES DISTRICT JUDGE
                                                 SOUTHERN DISTRICT OF NEW YORK

Dated: New York, New York
        27 2020
August _____,
